Citation Nr: 1008651	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-37 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kidney and liver 
disorders.

2.  Entitlement to service connection for a chronic 
respiratory disorder to include asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to January 1977 
and from February 1991 to April 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued in January 
2002 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington and Portland, 
Oregon, respectively.  In February 2006, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The Board requested that an independent medical expert (IME) 
provide a medical opinion with respect to the Veteran's 
claimed respiratory disorder.  In August 2007, the Board 
received the requested opinion from a specialist in 
pulmonology and a copy of the opinion was provided to the 
Veteran that same month.

In September 2007, the Board received additional argument and 
evidence from the Veteran, which was accompanied by a waiver 
of his right to have the RO consider the evidence in the 
first instance.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  The 
Board notes that the medical evidence submitted by the 
Veteran (i.e., the January 2003 VA treatment record) was 
duplicative as it was already of record and considered by VA 
in the adjudication of his claim.  Based on the foregoing, 
the Board will proceed with the adjudication of the Veteran's 
appeal.

In December 2007, the Board denied service connection for 
kidney and liver disorders; service connection for a chronic 
respiratory disorder, to include asthma; and an effective 
date earlier than June 1, 2005 for payment of additional 
compensation for the Veteran's dependent spouse.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a June 2009 order, the Court granted the litigative 
parties' Joint Motion to partially vacate and remand the 
Board's December 2007 decision.  Pursuant to the actions 
requested in the Joint Motion, the issues of service 
connection for kidney and liver disorders and service 
connection for an upper respiratory disorder were remanded to 
the Board for development and readjudication consistent with 
the directives contained therein.  

FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The Veteran has had intermittently elevated liver enzymes 
and creatinine levels since 1991, and the record does not 
attribute such laboratory findings to any known clinical 
diagnosis.

3.  At service discharge in April 1991 it was noted that the 
Veteran had expiratory wheezes.  He currently has a diagnosis 
of asthma.

4.  The Veteran submitted competent lay evidence of 
continuity of respiratory symptomatology from service to the 
present.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, service 
connection for elevated liver enzymes and creatinine levels, 
as due to an undiagnosed illness of the kidney and liver, is 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  Giving the benefit of the doubt to the Veteran, service 
connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  In view of the fully 
favorable decision herein as to both of the issues on appeal, 
there is no need for additional development or notice.  The 
Veteran is not prejudiced by the Board's appellate review.

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303(a).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Continuity 
of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118.  These 
changes became effective on March 1, 2002.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Board notes that the Veteran's service treatment records 
(STRs) are incomplete.  Where STRs are otherwise unavailable 
through no fault of the claimant, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records are missing.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the Veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the STRs are unavailable, the appeal must be 
decided upon the evidence of record.  

1.  kidney/liver disorders

The Veteran essentially contends that he has kidney and liver 
damage as the result of exposure to chemicals during his 
service in the Persian Gulf.

Service treatment records (STRs) for the Veteran's first 
period of service are negative for complaints or symptoms 
suggestive of chronic kidney and/or liver disorders.  At 
service discharge in April 1991, he had elevated SGOT (serum 
glutamic oxaloacetic transaminase) and SGPT (serum glutamate 
pyruvate transaminase) levels and positive renal tests with 
no other signs or symptoms of liver or kidney disease noted.  
There are no medical records dated between the Veteran's 
first and second period of active duty.

VA treatment records dated in 1994 include routine chemistry 
testing which showed a mildly elevated creatinine level of 
1.6 mg/dl (reference range 0.8-1.4 mg/dl); an elevated 
glucose of 125 mg/dl (reference range 75-115 mg/dl); and an 
elevated SGPT level of 31 U/L (reference range 4-25).  In 
January 1995, BUN (blood urea nitrogen) was slightly elevated 
at 20 mg/dl (reference range 7-18 mg/dl), but SGPT was within 
the identified reference range for normal at 56 U/L 
(reference range 30-65).  Despite these findings the Veteran 
appeared to be asymptomatic and there was no evidence of an 
actual liver or kidney disorder.  

In support of his claim for service connection, the Veteran 
underwent VA examination in February 1995.  The examiner 
specifically noted the claims file was unavailable for review 
and that the Veteran was the only source of information.  The 
Veteran complained of memory lapses, generalized joint/body 
aches, and nightsweats, but made no specific mention of 
complaints suggestive of kidney or liver impairment.  The 
clinical assessment was Desert Storm Syndrome, which appeared 
to be based on the elevated lab readings.  The examiner did 
not otherwise indicate any impairment of kidney or liver 
function.  

During VA examination in September 1996, the examiner noted 
the Veteran's history of elevated liver enzymes and positive 
creatinine.  On examination the liver, kidney and spleen were 
not palpable.  There were no masses, tenderness or rigidity 
and there was no tenderness or back pain.  Laboratory tests 
results showed elevated BUN of 22 mg/dl (reference range of 
7-18 mg/dl) and elevated SGPT level of 74 U/L (reference 
range 30-65) with all other kidney and liver functions within 
the identified reference range for normal.  The examiner 
concluded the elevated liver and kidney enzymes showed no 
significant etiology.  

Subsequent lab results showed normal BUN levels of 18, 16 and 
19 mg/dl (reference range 7-21 mg/dl) in June 1997, December 
1998, and August 2001, respectively.  Creatinine level was 
normal at 1.2 and 1.1 mg/dl in June 1997 and December 1998 
respectively.  However, in August 2001, the Veteran's 
creatinine level was mildly elevated at 1.4 mg/dl (reference 
range .6-1.3 mg/dl) and SGPT was elevated at 78 U/L 
(reference range 30-65).  

On VA medical examination in November 2001, the Veteran 
reported that during his Persian Gulf service his unit 
circled into the northern part of Kuwait and that he was 
never exposed to any chemicals.  Liver function tests and a 
renal panel were essentially within normal limits with the 
exception of isolated elevation of ALT (alanine 
aminotransferase (also known as SGOT)).  This report does not 
otherwise reveal any diagnosis of a kidney or liver disorder.

In November 2003, the Veteran attended a Decision Review 
Officer (DRO) informal conference to discuss his claims.  He 
acknowledged that his concern was that he might develop 
conditions due to the elevated readings, but did not 
otherwise suggest that he had actually had kidney or liver 
disorders.  Both the Veteran and the DRO agreed to additional 
VA examination.

VA medical examination in December 2003, the examiner noted 
the Veteran's past medical history of elevated liver function 
tests and creatinine.  Liver and kidney function tests were 
within normal limits.  Following examination the examiner 
specifically concluded there was no evidence of undiagnosed 
illness and did not otherwise diagnose a kidney or liver 
disorder.  

Based on the foregoing, the Board finds that the medical 
evidence of record does not sufficiently establish the 
presence of a current liver or kidney disorder.  There is no 
dispute that the Veteran has elevated liver enzymes and 
creatinine levels, however these are not necessarily diseases 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996), noting that 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  A clinical finding, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  The law simply does not 
provide benefits for elevated laboratory findings without a 
disability. 

However, to the extent that the Veteran is claiming service 
connection based upon the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes 
that a central requirement for service connection is that 
objective evidence perceptible to an examining physician be 
present.  In this case, none of the examiners were able to 
determine the etiology of the elevated liver enzymes and 
creatinine levels, nor was there any pertinent determination 
or diagnosis documented in the outpatient treatment records.  
Thus, the symptoms remain undiagnosed.  Moreover, the 
abnormal laboratory findings were first demonstrated at 
service discharge in 1991, are identified on various 
occasions in examination and treatment reports compiled post-
service and have a spanned a period well in excess of six 
months.  Therefore, the requirement under 38 C.F.R. § 3.317 
that there be some objective, independently verifiable 
evidence of the symptoms is satisfied in this instance.  

Since there is no diagnosed disorder to which the Veteran's 
elevated liver enzymes and creatinine levels have been 
attributed, the Board will resolve reasonable doubt in his 
favor and conclude that service connection for undiagnosed 
illness of the kidney and liver is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;.

2.  chronic respiratory disorder to include asthma

The Veteran also contends that he currently suffers from 
asthma as a result of his military service to include 
exposure to the smoke from oil fires and the inhalation of 
sand while serving in the Persian Gulf War.

STRs for the Veteran's first period of service show that he 
was treated for an episode of pneumonia in 1973.  However 
given that there are no subsequently dated medical records on 
file reflecting further complaints, evaluation or treatment 
during the remaining years of service, it can only be 
concluded that this single episode was acute and transitory.  
Moreover records from the Veteran's second period of service 
fail to reveal any significant respiratory symptomatology 
other than expiratory wheezes at service discharge in April 
1991.  There are no medical records dated between the 
Veteran's first and second period of active duty.

There are also no medical records immediately after the 
Veteran's second period of service that contain diagnoses of 
a respiratory disorder.  In fact, the claims folder is devoid 
of any pertinent treatment records or other medical documents 
until a January 2003 VA pulmonary function test, which showed 
moderate ventilatory impairment, indicated by a moderate 
reduction in the FEV1.  A private pulmonary function test in 
December 2003 indicated the presence of mild restrictive 
pulmonary defect.  

During VA examination in December 2003, the examiner noted 
the Veteran appeared to have reactive airway disease.  The 
clinical impression was asthma with both allergic and 
exercise induced components.  It was noted that the Veteran 
had been using Combivent for early morning wheezing or 
exposure to allergens.  The examiner noted the Veteran's PFTs 
were normal at baseline other than mild restriction and his 
chest x-ray was also normal.  The examiner then concluded 
that the Veteran showed no evidence of undiagnosed illness.  

A December 2004 VA respiratory examiner confirmed that the 
Veteran had asthma that was most likely allergy and/or 
exercise induced.  However, there was no evidence of any lung 
disease secondary to his pneumonia in 1973 or any evidence of 
damage from sand or smoke from oil fires inhaled while in the 
Persian Gulf.  

Although an April 2005 VA outpatient treatment record shows 
the Veteran was denied the medication, Combivent, as he did 
not qualify with regard to a prescription for asthma or 
chronic obstructive pulmonary disease, he was given 
Albuterol.

At an February 2006 Travel Board hearing, the Veteran 
testified that he first noticed problems with wheezing during 
service in February 1991 and that it was later identified by 
examiners at service discharge several months later.  He 
testified that he continued to have problems with wheezing on 
a constant basis since service and was subsequently diagnosed 
with asthma.  The Veteran has never smoked or used tobacco 
and attributed his symptoms to smoke inhalation during his 
service in the Persian Gulf.  

In October 2006, the Board solicited the opinion of an 
independent medical expert (IME).  In July 2007, an 
independent pulmonary specialist provided a summary of 
pertinent clinical findings contained in the claims folder 
and found that the record did not support the conclusion that 
the Veteran suffered from a chronic respiratory disorder as 
neither symptoms, physical examination, nor objective 
findings shown in the record suggested that such a disorder 
was present.  The IME reasoned that other than the Veteran's 
pharmacy records that mentioned albuterol/ipratropium inhaler 
use, the file contained no information regarding chronic or 
recurrent treatment for a respiratory illness.  The IME 
explained that the significance of the few respiratory 
wheezes on the Veteran's exit examination of April 1991 was 
unclear; however, wheeze-like noises could result from a 
variety of transient conditions or from certain 
configurations of the larynx on forced exhalation.  The IME 
further noted that the wheezes did not always indicate 
evidence of lower airway obstruction.  

After carefully reviewing the evidence of record, the Board 
finds that the Veteran's respiratory symptomatology has been 
diagnosed as asthma.  Thus, inasmuch as the medical evidence 
of record reflects that a respiratory disorder has been 
diagnosed, service connection as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness cannot be established.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Having weighed the evidence both in support and against the 
claim, the Board concludes that a preponderance of the 
evidence is not against finding in favor of the Veteran.  The 
evidence of record does not show that asthma, first diagnosed 
in 2003, was manifested as a chronic disease prior to that 
date, and reflects no reference to it as being related to 
military service.  Moreover, the medical data are admittedly 
far from unambiguous.  The VA examiner in 2004 opined that 
there was no evidence that the Veteran's asthma was a result 
of either period of military service and the 2007 IME 
concluded the Veteran did not have a chronic respiratory 
disorder at all.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed asthma is related to 
his military service other than his written statements and 
his 2006 hearing testimony.  He has consistently indicated 
that his wheezing began during his second period of service 
and has been constant since then.  See Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness).  

Clearly the Veteran is competent to report that he has 
experienced wheezing since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  So while the medical evidence of record does 
present questions, it is not sufficient as to totally reject 
the Veteran's contentions.  Therefore, the Board considers 
the Veteran's assertions competent evidence of continuity of 
symptomatology, linking his asthma to service.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence is in relative equipoise, and that service 
connection for asthma is warranted based on a continuity of 
symptomatology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(b).  


ORDER

Service connection for undiagnosed illness of the kidney and 
liver is granted.

Service connection for asthma is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


